Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are found persuasive, prior art fails to disclose a transparent upper layer, a sandwich strip method a sandwiched plate cut from the sandwiched strip into a predetermined final shape as claimed in claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612